***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          HOWARD AUSTIN, JR. v. COIN DEPOT
               CORPORATION ET AL.
                    (AC 44135)
                 Bright, C. J., and Alvord and Norcott, Js.

                                  Syllabus

The plaintiff employee appealed to this court from the decision of the
   Compensation Review Board affirming the decision of the Workers’
   Compensation Commissioner finding that the defendant nonprofit entity,
   created pursuant to the Connecticut Insurance Guaranty Association
   Act (§ 38a-836 et seq.), discharged its obligations under a provision (§ 31-
   307a (c)) of the Workers’ Compensation Act (§ 31-275 et seq.) that
   entitles certain injured employees to cost of living adjustments to their
   disability benefits. The plaintiff sustained a compensable injury and,
   thereafter, entered a voluntary agreement with his employer, the named
   defendant. Following the insolvency of the named defendant’s insurer,
   the defendant assumed responsibility for the payment of the plaintiff’s
   disability benefits, and C was assigned to administer his claim. There-
   after, C identified that the plaintiff was entitled to a prospective cost
   of living adjustment (COLA) and a retroactive lump sum COLA payment,
   and C set up weekly prospective COLA payments and mailed a check
   for the retroactive lump sum COLA payment to the plaintiff’s attorney.
   Upon being informed by the plaintiff that he had not received the check,
   C immediately began an investigation, and the defendant’s head of
   accounting opened an investigation with the drawing bank, which deter-
   mined that the proper party had endorsed the check. Subsequently, the
   plaintiff’s attorney admitted to C that he had received the check and
   had given it to the plaintiff’s father, Howard Austin, Sr. At the hearing
   before the commissioner, the plaintiff testified that the signature on the
   check was his father’s signature. Although the plaintiff maintained that
   his legal name is Howard Austin, Jr., and that he uses that name on all
   legal documents, the COLA check, his weekly compensation checks and
   the agreement with his employer all bore the name Howard Austin. The
   plaintiff filed a claim seeking an order requiring the defendant to reissue
   the retroactive lump sum COLA payment, asserting that he was never
   paid as required by § 31-307a (c). In support of his claim, the plaintiff
   cited, inter alia, the negotiable instruments provisions of the Uniform
   Commercial Code. The commissioner denied the plaintiff’s claim, con-
   cluding that the defendant had discharged its obligations under § 31-
   307a (c) by mailing the COLA check to the plaintiff’s attorney and,
   thereafter, promptly investigating the matter upon receiving information
   that the plaintiff never received the check. In reaching his decision, the
   commissioner declined to apply the Uniform Commercial Code. The
   plaintiff thereafter appealed to the board, which affirmed the commis-
   sioner’s decision, and the plaintiff appealed to this court. Held that
   the board did not err in determining that the commissioner properly
   concluded that the defendant had discharged its obligations under § 31-
   307a (c): the commissioner’s decision was supported by the facts, includ-
   ing that the defendant followed standard practice in mailing the COLA
   check to the plaintiff’s attorney, that making the check payable to How-
   ard Austin was consistent with the weekly compensation checks sent
   to the plaintiff, that, when the check was presented at the drawee bank
   to transfer the funds to the holder, there were sufficient funds in the
   defendant’s account and the check was negotiated without delay, and
   that, even though any alleged issue with the transfer of funds must have
   occurred after the check left the defendant’s control and was delivered
   to the plaintiff’s attorney, the defendant, when notified of an issue with
   the plaintiff’s receipt of the funds, conducted an investigation into the
   alleged issue, which resulted in the determination that the proper payee
   benefited from the funds; moreover, the board correctly concluded that
   the commissioner properly declined to apply the Uniform Commercial
   Code, as its application was not incidentally necessary to the commis-
   sioner’s resolution of the plaintiff’s claim.
        Argued October 18—officially released December 7, 2021
                      Procedural History

   Appeal from the decision of the Workers’ Compensa-
tion Commissioner for the Fourth District finding that
the defendant Connecticut Insurance Guaranty Associa-
tion discharged its obligations to the plaintiff for certain
cost of living adjustment benefits, brought to the Com-
pensation Review Board, which affirmed the commis-
sioner’s decision, and the plaintiff appealed to this
court. Affirmed.
   Andrew S. Knott, with whom, on the brief, was Robert
J. Santoro, for the appellant (plaintiff).
  Joseph J. Passaretti, Jr., with whom, on the brief,
was Robert A. Skolnik, for the appellee (defendant Con-
necticut Insurance Guaranty Association).
                          Opinion

   ALVORD, J. The plaintiff, Howard Austin, Jr., appeals
from the decision of the Compensation Review Board
(board) affirming the decision of the Workers’ Compen-
sation Commissioner for the Fourth District (commis-
sioner) finding that the defendant Connecticut Insur-
ance Guaranty Association1 discharged its obligations
under General Statutes § 31-307a (c)2 of the Workers’
Compensation Act (act), General Statutes § 31-275 et
seq. On appeal, the plaintiff claims that the board erred
in determining that the commissioner properly con-
cluded that the defendant fulfilled its statutory duty to
the plaintiff regarding his retroactive lump sum cost of
living adjustment (COLA) payment without considering
certain provisions of the Uniform Commercial Code
(UCC), General Statutes § 42a-1-101 et seq. We affirm
the decision of the board.
   The following facts, as found by the commissioner,
and procedural history are relevant to our resolution
of this appeal. In November, 2001, the plaintiff sustained
an injury compensable under the act. In 2003, the plain-
tiff and his employer entered into a voluntary agreement
that documented a 30 percent permanent partial disabil-
ity of the plaintiff’s cervical spine. Initially, Kemper
Services was the insurer responsible for payments;
however, the defendant assumed responsibility in 2013
when Kemper Services became insolvent. At that time,
Marjorie Corbett, who is an employee of the defendant,
was assigned to administer the plaintiff’s claim.
   In July, 2015, Corbett identified that the plaintiff was
entitled to both a prospective COLA and a retroactive
lump sum COLA payment in the amount of $27,059.46.
Consequently, she set up prospective weekly COLA pay-
ments, and, in August, 2015, she mailed to the plaintiff’s
attorney, Enrico Vaccaro,3 a check for $27,059.46, the
retroactive lump sum COLA payment. In December,
2017, the plaintiff called Corbett to inquire about the
calculation of his current COLA. During the conversa-
tion, Corbett mentioned the retroactive lump sum COLA
payment, at which point the plaintiff informed Corbett
that he had not received the check. Corbett immediately
began an investigation, ordered copies of the original
check, and examined the endorsement on the check.
Subsequently, the defendant’s head of accounting
opened an investigation with the drawing bank (defen-
dant’s bank). Following its investigation, the defen-
dant’s bank determined that the proper party had
endorsed the check.4 In December, 2017, Attorney Vac-
caro admitted to Corbett that he had received the retro-
active lump sum COLA check and had given the check to
the plaintiff’s father, Howard Austin, Sr.5 At the formal
hearing before the commissioner, the plaintiff testified
that the signature on the back of the retroactive lump
sum COLA check was that of his father.
   Although the plaintiff maintained that his legal name
is Howard Austin, Jr., and that he uses that name on
all legal documents, the retroactive lump sum COLA
check, the recurring weekly compensation checks,6 and
the original agreement between the plaintiff and his
employer regarding the workers’ compensation benefits
all bear the name ‘‘Howard Austin.’’ At the formal hear-
ing, Corbett testified that, at no point since the defen-
dant took over administration of the plaintiff’s claim in
2013, had she been informed that there was any issue
with the weekly checks, all of which were made payable
to ‘‘Howard Austin.’’
   The plaintiff sought an order requiring the defendant
to reissue the retroactive lump sum COLA payment of
$27,059.46,7 claiming that he was never paid as required
by § 31-307a. The defendant maintained that delivery
of the COLA check to the plaintiff’s attorney—his
authorized representative—equated to delivery to the
plaintiff and completely discharged its duties under
§ 31-307a (c). The plaintiff argued that the defendant
had not discharged its duties because the check was
endorsed improperly, and, therefore, the benefits never
were paid properly. The plaintiff cited ‘‘the [UCC], the
law of negotiable instruments and commercial paper,
and [presented] other arguments, incursions, allega-
tions and remedies . . . all outside of the confines of
[the act]’’ in aid of his argument that he was never paid
as required by § 31-307a. In essence, the plaintiff argued
that payment did not occur because the wrong person
endorsed the check and, even though the defendant
delivered the check to Attorney Vaccaro, who was the
plaintiff’s agent, that was not sufficient to constitute
payment under § 31-307a and the law of negotiable
instruments provisions in article 3 of the UCC.
   The commissioner found that ‘‘it was customary and
appropriate for the [defendant] to send the COLA check
to Attorney Vaccaro in [the plaintiff’s] stead’’8 and that
the defendant’s ‘‘responsibilities . . . were satisfied
when [it] placed payment in the possession of the [plain-
tiff’s] legal representative, and, when learning of a
claimed irregularity, [it] initiated an investigation and
followed it through to its conclusion.’’ Further, because
the defendant had issued checks payable to ‘‘Howard
Austin’’ for years without ever receiving a request to
change the name on the checks and because several
legal documents in the original workers’ compensation
claim bore the name ‘‘Howard Austin,’’ the commis-
sioner determined that it was reasonable for the defen-
dant to make the retroactive lump sum COLA check
payable to ‘‘Howard Austin’’ rather than to ‘‘Howard
Austin, Jr.’’ Finally, the commissioner determined that
the plaintiff’s arguments involving the UCC were
‘‘beyond the jurisdiction of [the] tribunal to rule upon
or to address . . . .’’ Thus, the commissioner ‘‘denied
and dismissed’’ ‘‘[a]ny claims against [the defendant]
[in] association with the lump sum five year retroactive
COLA . . . .’’
   The plaintiff then filed a petition for review of the
commissioner’s order with the board.9 On review, the
board found no error and affirmed the commissioner’s
decision, noting that it had ‘‘no reason to challenge the
accuracy of the [plaintiff’s] recitation of the provisions
contained in article 3 of the UCC’’ but that the Workers’
Compensation ‘‘[C]ommission is ‘not in a position to
determine what happened to the [plaintiff’s] COLA
check after it was received by the [plaintiff’s] attorney
. . . .’ ’’ This appeal followed.
   Before addressing the substance of the plaintiff’s
claim, we set forth the applicable standard of review.
‘‘[T]he principles that govern our standard of review in
workers’ compensation appeals are well established.
. . . The board sits as an appellate tribunal reviewing
the decision of the commissioner. . . . [T]he review
. . . of an appeal from the commissioner is not a de
novo hearing of the facts. . . . [T]he power and duty
of determining the facts rests on the commissioner
. . . . [T]he commissioner is the sole arbiter of the
weight of the evidence and the credibility of witnesses
. . . . Where the subordinate facts allow for diverse
inferences, the commissioner’s selection of the infer-
ence to be drawn must stand unless it is based on an
incorrect application of the law to the subordinate facts
or from an inference illegally or unreasonably drawn
from them. . . .
   ‘‘This court’s review of decisions of the board is simi-
larly limited. . . . The conclusions drawn by [the com-
missioner] from the facts found must stand unless they
result from an incorrect application of the law to the
subordinate facts or from an inference illegally or unrea-
sonably drawn from them. . . . [W]e must interpret
[the commissioner’s finding] with the goal of sustaining
that conclusion in light of all of the other supporting
evidence. . . . Once the commissioner makes a factual
finding, [we are] bound by that finding if there is evi-
dence in the record to support it. . . . [Moreover, it]
is well established that [a]lthough not dispositive, we
accord great weight to the construction given to the
workers’ compensation statutes by the commissioner
and review board.’’ (Citation omitted; internal quotation
marks omitted.) Melendez v. Fresh Start General
Remodeling & Contracting, LLC, 180 Conn. App. 355,
362–63, 183 A.3d 670 (2018).
   The plaintiff argues that the board erred in determin-
ing that the commissioner properly concluded that the
defendant had discharged its statutory obligations by
mailing the retroactive lump sum COLA check to the
plaintiff’s attorney and, thereafter, promptly investigat-
ing the matter upon receiving information that the plain-
tiff never received the check. Specifically, he contends
that ‘‘the [c]ommissioner must still determine the fac-
tual matter of whether . . . the [c]heck was properly
negotiated [under the UCC].’’ The plaintiff does not
contest the determinations that Attorney Vaccaro was
his agent for the purposes of delivery of the check,
delivery to Attorney Vaccaro as the plaintiff’s agent
was commensurate with delivery to the plaintiff, and
delivering such check to a claimant’s attorney is stan-
dard practice. In addition, he does not contest the com-
missioner’s finding that it was reasonable for the defen-
dant to make the check payable to ‘‘Howard Austin.’’
He does, however, contend that delivery of a check
is insufficient to constitute payment under § 31-307a.
According to the plaintiff, in order to be paid as required
by the statute, the funds must actually have been trans-
ferred to the plaintiff.10
   In its consideration of the plaintiff’s appeal, the board
stated that ‘‘the role of the commissioner in the present
matter was to determine whether the [testimonial] evi-
dence demonstrated that [the defendant] had dis-
charged its obligation to pay to the [plaintiff] his retroac-
tive COLA benefits. In order to make that determination,
it was therefore incumbent upon the commissioner to
assess the credibility of the witnesses who had knowl-
edge of the chain of custody of the COLA check, and
that is the assessment which transpired over the course
of three formal hearings.’’ The board then summarized
the evidence and the commissioner’s credibility deter-
minations, and decided that ‘‘[t]he commissioner ulti-
mately concluded that by issuing the COLA payment
in care of the [plaintiff’s] attorney, and then launching
an investigation when Corbett became aware of the
[plaintiff’s] contention that he had never received the
check, [the defendant] had met its statutory obligations.
We do not dispute that there remain a number of out-
standing unresolved issues relative to what happened
to the check after it was received by the [plaintiff’s]
counsel, but we are unequivocally persuaded that the
resolution of those issues goes well beyond the proper
scope of inquiry in this forum.’’ We agree with the
board’s determination.
   The commissioner’s decision was supported by the
following facts. The defendant followed standard prac-
tice in mailing the lump sum retroactive COLA check
to the plaintiff’s agent, Attorney Vaccaro. The commis-
sioner specifically determined that making the check
payable to ‘‘Howard Austin’’ was consistent with the
recurring weekly compensation checks sent to the
plaintiff over the course of the previous two years and
was therefore reasonable. When the check was pre-
sented at the drawee bank to transfer the funds to the
holder, there were sufficient funds in the defendant’s
account and the check was negotiated without delay.
Even though any alleged issue with the transfer of funds
must have occurred after the check left the defendant’s
control and was delivered to Attorney Vaccaro, the
defendant, when notified of an issue with the plaintiff’s
receipt of the funds, conducted an investigation into
the alleged issue, which resulted in the determination
that the proper payee benefited from the funds. In light
of these facts, we conclude that the board properly
determined that the commissioner properly concluded
that the defendant satisfied its duties pursuant to
§ 31-307a.
   Furthermore, we agree with the board’s conclusion
that the commissioner properly declined to consider the
issues the plaintiff raised under the UCC. The plaintiff
contends that the commissioner should not have
declined to apply the negotiable instruments provisions
of the UCC because analysis of the UCC was necessary
to resolve his claim that the defendant ‘‘failed in its
explicit duties under the act.’’11 The plaintiff first relies
on General Statutes § 31-278, which provides in relevant
part that a commissioner ‘‘shall have all powers neces-
sary to enable him to perform the duties imposed upon
him by the provisions of this chapter. . . .’’ Addition-
ally, the plaintiff relies on case law that allows a com-
missioner to interpret other statutes when doing so is
‘‘incidentally necessary’’ to resolve a workers’ compen-
sation claim. (Emphasis added.) Hunnihan v. Matta-
tuck Mfg. Co., 243 Conn. 438, 443 and n.5, 705 A.3d 1012
(1997); see also Frantzen v. Davenport Electric, 179
Conn. App. 846, 851, 181 A.3d 578, cert. denied, 328
Conn. 928, 182 A.3d 637 (2018). We are not persuaded.
  On review, the board noted that, ‘‘while it is entirely
possible that [the Workers’ Compensation Commission]
could theoretically be called upon to preside over a
claim in which the interpretation of the UCC was ‘inci-
dentally necessary to the resolution of [the] case’ . . .
the admittedly unusual factual pattern in this appeal
does not present us with that situation.’’ (Citation omit-
ted.) We agree with the board that, because application
of the UCC was unnecessary to resolve the dispute
between the parties, the commissioner properly did not
apply it to resolve the dispute. Any dispute regarding
events occurring after Attorney Vaccaro’s receipt of the
check presents a question outside of the scope of the
claim submitted to the commissioner and should be
raised in a separate legal action among the appro-
priate parties.
   It is well established that ‘‘[a]dministrative agencies
[such as the Workers’ Compensation Commission] are
tribunals of limited jurisdiction and their jurisdiction is
dependent entirely upon the validity of the statutes
vesting them with power and they cannot confer juris-
diction upon themselves.’’ (Internal quotation marks
omitted.) Del Toro v. Stamford, 270 Conn. 532, 541,
853 A.2d 95 (2004). ‘‘[T]he jurisdiction of the [workers’
compensation] commissioners is confined by the [a]ct
and limited by its provisions. Unless the [a]ct gives the
[c]ommissioner the right to take jurisdiction over a
claim, it cannot be conferred upon [the commissioner]
by the parties either by agreement, waiver or conduct.
. . . While it is correct that the act provides for pro-
ceedings that were designed to facilitate a speedy, effi-
cient and inexpensive disposition of matters covered
by the act . . . the charter for doing so is the act itself.
The authority given by the legislature is carefully cir-
cumscribed and jurisdiction under the act is clearly
defined and limited to what are clearly the legislative
concerns in this remedial statute.’’ (Internal quotation
marks omitted.) Stickney v. Sunlight Construction,
Inc., 248 Conn. 754, 760–61, 730 A.2d 630 (1999). The
primary statutory provision establishing the subject
matter jurisdiction of the Workers’ Compensation Com-
mission is § 31-278, which provides in relevant part
that ‘‘[e]ach commissioner . . . shall have all powers
necessary to enable him to perform the duties imposed
upon him by the provisions of [the act]. Each commis-
sioner shall hear all claims and questions arising under
[the act] . . . .’’ The plaintiff maintains that his UCC
arguments are ‘‘claims’’ for purposes of § 31-278 and,
therefore, necessarily fall under the commissioner’s
jurisdiction. In framing his argument this way, the plain-
tiff confuses the issues. It is clear that the commissioner
had jurisdiction to resolve the plaintiff’s claim for bene-
fits under § 31-307a (c);12 however, this does not mean
that the commissioner’s resolution of the claim for ben-
efits required application of the UCC.
   The plaintiff’s argument rests on the principle that a
commissioner may interpret statutory provisions out-
side of the act when ‘‘such interpretations [are] inciden-
tally necessary to the resolution of a case arising under
[the] act.’’ (Emphasis altered; internal quotation marks
omitted.) Stickney v. Sunlight Construction, Inc.,
supra, 248 Conn. 764 n.5. For example, in Wonacott v.
Bartlett Nuclear, Inc., No. 2237, CRB 4-94-12 (June 25,
1996), the board considered the federal income tax code
(tax code) in order to determine an employee’s wages
for purposes of applying the act. The issue in that case
involved a provision of the tax code that allowed an
employee to deduct employer reimbursed living
expenses from gross income. Id. The board determined
that the commissioner had to take into account this tax
provision in order to determine the amount of compen-
sation owed to the employee because the employee had
reduced his reportable income as allowed by the tax
code. Id.
   In the present case, the commissioner did not need
to apply the UCC to resolve the plaintiff’s claim for
benefits. It is undisputed that the defendant delivered
the retroactive lump sum COLA check to the plaintiff’s
agent, and, at the time the check was negotiated, the
defendant had sufficient funds in its account for the
check to be honored. Unlike in Wonacott, the issue
presented here—whether an employer’s insurer com-
plied with § 31-307a (c) when it issued a retroactive
lump sum COLA check to an employee claimant—does
not require consideration of the UCC. Indeed, as aptly
noted by the board, the events occurring after the plain-
tiff’s attorney received the retroactive lump sum COLA
check were inconsequential to the commissioner’s anal-
ysis under § 31-307a (c). Accordingly, because the com-
missioner was able to resolve the issue without looking
to the law of negotiable instruments and because analy-
sis of the UCC was not ‘‘incidentally necessary’’ to
resolving the issue presented, the board correctly deter-
mined that the commissioner did not need to reach the
plaintiff’s UCC arguments.
   The decision of the Compensation Review Board is
affirmed.
      In this opinion the other judges concurred.
  1
     Coin Depot Corporation, the plaintiff’s employer, was also named as a
defendant but is not a party to this appeal. We therefore refer in this opinion
to Connecticut Insurance Guaranty Association as the defendant.
   The defendant is a nonprofit unincorporated legal entity created pursuant
to the Connecticut Insurance Guaranty Association Act, General Statutes
§ 38a-836 et seq. All insurance companies licensed to issue insurance ‘‘shall
be members of said association as a condition of their authority to transact
insurance in [Connecticut].’’ General Statutes § 38a-839; see also General
Statutes § 38a-838 (7) (defining term ‘‘ ‘[m]ember insurer’ ’’ as used in Con-
necticut Insurance Guaranty Association Act). In the event that a member
insurer becomes insolvent, it is the defendant’s responsibility to take over
the insolvent insurer’s accounts. See General Statutes § 38a-841 (a).
   Under General Statutes § 31-340 of the Workers’ Compensation Act, Gen-
eral Statutes § 31-275 et seq., ‘‘employers are statutorily mandated to insure,
or self-insure, to the full extent of all benefits to which a claimant is entitled
under that act.’’ Franklin v. Superior Casting, 302 Conn. 219, 228, 24 A.3d
1233 (2011). Under this section, the insurer becomes directly liable to the
employee. See General Statutes § 31-340.
   2
     General Statutes § 31-307a (c) provides in relevant part: ‘‘[T]he weekly
compensation rate of each employee entitled to receive compensation under
section 31-307 as a result of an injury . . . which totally incapacitates the
employee permanently, shall be adjusted as provided in this subsection as
of . . . the October first following the injury date . . . and annually on
each subsequent October first, to provide the injured employee with a cost-
of-living adjustment in his or her weekly compensation rate as determined
as of the date of injury under section 31-309. . . . The cost-of-living adjust-
ments provided under this subdivision shall be paid by the employer without
any order or award from the commissioner. The adjustments shall apply to
each payment made in the next succeeding twelve-month period commenc-
ing with . . . the October first next succeeding the date of injury . . . .
[W]ith respect to any employee who was adjudicated to be totally incapaci-
tated permanently subsequent to the date of his or her injury or is totally
incapacitated permanently due to the fact that the employee has been totally
incapacitated by such an injury for a period of five years or more, such
benefit shall be recalculated . . . to the date of such adjudication or to the
end of such five-year period, as the case may be, as if such benefits had been
subject to recalculation annually under the provisions of this subsection.
The difference between the amount of any benefits which would have been
paid to such employee if such benefits had been subject to such recalculation
and the actual amount of benefits paid during the period between such
injury and such recalculation shall be paid to the dependent not later than
. . . thirty days after such adjudication or the end of such period, as the
case may be, in a lump-sum payment. . . .’’
   3
     Attorney Vaccaro represented the plaintiff from July, 2009, through the
appeal to the board.
   4
     The defendant’s bank reached out to the drawee bank—the bank where
the check was deposited—which determined that the correct payee bene-
fited from the funds.
   5
     Corbett immediately memorialized her conversation with Attorney Vac-
caro.
   6
     From April, 2013, onward, the plaintiff received weekly compensation
payments by checks made payable to ‘‘Howard Austin.’’
  7
     The plaintiff also sought reimbursement of attorney’s fees and costs.
  8
     In making this finding, the commissioner relied on the statements of
Corbett and two seasoned workers’ compensation attorneys, all of whom
testified that it was common industry practice to send large lump sum
payments, such as retroactive COLA payments, to the claimant’s legal coun-
sel rather than directly to the claimant.
   9
     Prior to filing the petition for review, the plaintiff filed a motion to
correct that the commissioner denied in its entirety on the ground that it
was untimely filed. On appeal to the board, the plaintiff argued that the
denial of the motion was an abuse of discretion, but the board disagreed.
The plaintiff does not challenge the denial of the motion on appeal to
this court.
   10
      Specifically, the plaintiff emphasizes that ‘‘a check is not itself a payment,
but only a promise to pay.’’ He cites General Statutes § 42a-3-104 (a) for
the proposition that a check is ‘‘an unconditional promise or order to pay
. . . .’’ His argument rests on a misapplication of General Statutes § 42a-3-
403, which provides in relevant part: ‘‘[A]n unauthorized signature is ineffec-
tive except as the signature of the unauthorized signer in favor of the person
who in good faith pays the instrument or takes it for value. . . .’’ Despite
the superficial relevancy of this section, the term ‘‘signature’’ applies to the
name signed on the front of the check, which authorizes payment, and does
not refer to the endorsement on the back of the check, which allows the
bank to transfer the funds to the holder of the check (the person who
endorsed the back of the check). See General Statutes §§ 42a-3-103, 42a-3-
201 and 42a-3-401 through 42a-3-403.
   In addition, the plaintiff cites Hartford Accident & Indemnity Co. v. South
Windsor Bank & Trust Co., 171 Conn. 63, 368 A.2d 76 (1976), to support his
argument. That case, however, is patently inapplicable because it involved
a conversion action and the question of an agent’s authority to endorse a
check under agency law. Id., 68–70.
   11
      Before the commissioner, the plaintiff sought, inter alia, ‘‘an order requir-
ing the [defendant] to pay the [plaintiff] the sum of $27,059.46 for COLA
benefits . . . .’’ At oral argument before this court, the plaintiff’s counsel
asserted that, on remand, the commissioner could require the defendant to
reissue the check, at which point the defendant could institute an action
against one or both of the banks for reimbursement, or could determine
that one of the banks was ‘‘on the hook’’ for issuing full payment to the
plaintiff. Counsel’s suggestion that the commissioner on remand could deter-
mine that one of the banks, a nonparty to the workers’ compensation pro-
ceeding, was ‘‘on the hook,’’ further demonstrates why the plaintiff’s claim
is outside the scope of the workers’ compensation forum.
   12
      The plaintiff’s claim for benefits is one that arises directly from the act
and is between the plaintiff, his employer, and his employer’s insurer. See
General Statutes § 31-278.